Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00574-CV

                 NOVADAQ TECHNOLOGIES, INC. and Novadaq Corp.,
                               Appellants

                                             v.

                              LIFECELL CORPORATION,
                                      Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10718
                         Honorable Peter A. Sakai, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. It is ORDERED that costs of appeal are taxed against
Appellants Novadaq Technologies, Inc. and Novadaq Corp.

       SIGNED October 8, 2014.


                                              _________________________________
                                              Karen Angelini, Justice